                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

IN RE: METHOD OF PROCESSING                  )
ETHANOL BYPRODUCTS AND                       )
RELATED SUBSYSTEMS (‘858) PATENT             )      No. 1:10-ml-02181-RLM-DML
LITIGATION                                   )
                                             )
RELATED CASES:                               )
1:10-cv-00180-LJM-DML                        )
1:10-cv-08000-LJM-DML                        )
1:10-cv-08001-LJM-DML                        )
1:10-cv-08002-LJM-DML                        )
1:10-cv-08003-LJM-DML                        )
1:10-cv-08004-LJM-DML                        )
1:10-cv-08005-LJM-DML                        )
1:10-cv-08006-LJM-DML                        )
1:10-cv-08007-LJM-DML                        )
1:10-cv-08008-LJM-DML                        )
1:10-cv-08009-LJM-DML                        )
1:10-cv-08010-LJM-DML                        )
1:13-cv-08012-LJM-DML                        )
1:13-cv-08013-LJM-DML                        )
1:13-cv-08014-LJM-DML                        )
1:13-cv-08015-LJM-DML                        )
1:13-cv-08016-LJM-DML                        )
1:13-cv-08017-LJM-DML                        )
1:13-cv-08018-LJM-DML                        )
1:14-cv-08019-LJM-DML                        )
1:14-cv-08020-LJM-DML                        )

                              OPINION AND ORDER

      In 2016, the court entered judgment against the plaintiffs, CleanTech Co.

and GreenShift Corp., and in favor of the defendants. Several defendants then

filed bills of costs pursuant to Federal Rule of Civil Procedure 54(d)(1). Those

bills of costs, and plaintiffs’ objections them, are before the court.




                                         1
                                        Discussion
                    I.   Federal Rule of Civil Procedure 54(d)(1)

      Under Federal Rule of Civil Procedure 54(d)(1), costs “should be allowed to

the prevailing party." Rule 54(d)(1) "provides a presumption that the losing party

will pay costs but grants the court discretion to direct otherwise." Rivera v. City

of Chi., 469 F.3d 631, 634 (7th Cir. 2006). A court awarding costs considers

"whether the cost imposed on the losing party is recoverable" and "if so, whether

the amount assessed for that item was reasonable." Majeske v. City of Chi., 218

F.3d 816, 824 (7th Cir. 2000). Recoverable costs include: (1) clerk and marshal

fees, (2) transcript fees, (3) witness fees and expenses, (4) fees for copies of papers

necessarily obtained for use in the case, (5) docket fees, and (6) compensation

for court-appointed experts and interpreters. 28 U.S.C. § 1920(1)-(6). The

plaintiffs object that some of the requested costs aren’t recoverable, and that

others aren’t reasonable.



                                  II.     Depositions

      CleanTech and GreenShift argue that the defendants shouldn’t recover

any costs for the deposition transcripts, or in the alternative, that the court

should remove the costs of some depositions and reduce the award for the

remaining depositions to the amount that reflects an appropriate per page cost.

They first contend that the defendants could have shared the cost of transcripts

with the other defendants, so the court shouldn’t award any costs for transcripts.

CleanTech and GreenShift have come forward with no authority that requires


                                            2
defendants represented by separate attorneys to share the cost of a transcript.

The court finds that the choice to independently order transcripts rather than

coordinate with other defendants was reasonable and necessary. The plaintiffs

also argue that no defendant provided sufficient documentation relating to the

transcripts because the invoices don’t separate out incidental charges such as

late fees, conference room costs, and court reporter travel. Because the court

thinks that the incidental charges are necessary and reasonable, as explained

later, failure to separate those charges out from the cost of the transcript doesn’t

make the documentation insufficient.



   A. Deposition transcript of Charlie O’Brien

      CleanTech and GreenShift object to Aemetis, Inc., Aemetis Keyes,

Homeland, Pacific Ethanol, and Pacific Ethanol Stockton recovering costs for the

deposition transcript of Charlie O’Brien because the transcript was ordered by

all five of the parties that Brown Winnick jointly represented. A choice to order a

separate transcript for each party represented by the same attorney would be

unreasonable and unnecessary. The defendants responded that they had only

ordered a single copy of the transcript and the cost of that transcript was split

equally   between     the   five   clients.   The   defendants   didn’t   submit   any

documentation to demonstrate that they split the cost of a single transcript, but

the low cost reflects that the defendants did split the cost. The court will tax the

total cost to the plaintiffs.




                                              3
   B. Deposition Transcript of Andrew Dorisio

       CleanTech and GreenShift object to Aemetis, Inc., Pacific Ethanol

Stockton, and Homeland recovering costs for the deposition transcript of Andrew

Dorisio because the transcript was ordered by three parties that Brown Winnick

jointly represented. For the same reasons that it awarded the full cost of the

transcript of Mr. O’Brien’s deposition, the court will tax the full costs the

transcript of Mr. Dorisio’s deposition.



   C. Copies of Transcripts of Other Deponents

       CleanTech and GreenShift argue that the defendants shouldn’t be able to

recover costs for copies of depositions of the executives of other defendants or

their own employees. The court doesn’t agree. It was reasonable and necessary

for the defendants to understand the prospective testimony of the executives of

other parties to the suit. The court of appeals has rejected the claim that it is

unnecessary for a party to obtain a transcript of its own employees’ deposition.

See Cengr v. Fusibond Piping Sys., 135 F.3d 445, 455 (7th Cir. 1998). The court

will   tax   the   plaintiffs   for   both   of   these   categories   of   transcripts.

       They also object that ICM, Inc. shouldn’t recover for the cost of deposition

transcripts of Stan Janson and Jim Leiting because ICM didn’t attach an invoice

for the transcripts. ICM provided documentation for the expense, so the court

will tax the plaintiffs for these transcripts.




                                             4
   D. Per Page Cost of Deposition Transcripts

      CleanTech and GreenShift next argue that the defendants’ recovery should

be limited to $3.65/page for original certified transcripts, and $0.90/page for

certified copies. The Judicial Conference has set a maximum rate for contract

court reporter services. The defendants maintain that, in the Southern District

of Indiana, the district court may award costs for transcripts in excess of that

maximum rate. The court agrees that it has discretion to award costs at a rate

higher than the minimum, but finds that the per page cost requested by the

defendants isn’t reasonable. The court reduces the awards so that the cost per

page is $3.65/page for original certified transcripts, and $0.90/page for certified

copies.

      ICM responded to the plaintiffs’ objection to the per page cost by asserting

that they calculated the cost wrong because ICM ordered both an original

transcript and a certified copy. While some courts have allowed the prevailing

party to recover costs for multiple copies of the same deposition transcript, see

e.g. Chi. Bd. Options Exch., Inc. v. Int'l Sec. Exch., LLC, No. 07 CV 623, 2014

U.S. Dist. LEXIS 4701, at *9 (N.D. Ill. Jan. 14, 2014); others have not, see e.g.

In re Text Messaging Antitrust Litig., No. 08 C 7082, 2014 U.S. Dist. LEXIS

121804, at *24 (N.D. Ill. Sep. 2, 2014). Since ICM hasn’t shown that additional

copies of the deposition transcripts were necessary, the court won’t tax them

against the plaintiffs.

      ICM also argues that CleanTech and GreenShift improperly removed the

indices from the page count when calculating the per page rate. Courts in this


                                        5
circuit are split as to whether indices are recoverable under § 1920. Some courts

have taken the position that indices “are an integral part of the deposition

transcript” and so are recoverable. See, e.g., White v. City of Chi., No. 11 C 7802,

2015 U.S. Dist. LEXIS 36084, at *9 (N.D. Ill. Mar. 23, 2015). Other courts have

allowed recovery when the prevailing party used the indices. See, e.g., Pope v.

Espeseth, Inc., No. 15-cv-486-jdp, 2017 U.S. Dist. LEXIS 197559, at *2 (W.D.

Wis. Dec. 1, 2017). Still others have regarded indices as unnecessary costs

expended for the convenience of counsel. See, e.g., Porter v. City of Chi., No. 8 C

7165, 2014 U.S. Dist. LEXIS 105232, at *6 (N.D. Ill. Aug. 1, 2014). The court is

persuaded that, generally, indices are ordered for the convenience of counsel.

Beyond citing to favorable cases, ICM has provided no argument as to why

indices were reasonable and necessary in this case. The court won’t tax their

costs on the plaintiffs.



   E. Costs Incidental to the Depositions

      CleanTech and GreenShift contend that they shouldn’t be taxed for

deposition services, but reasonable costs incidental to a necessary deposition

may be taxed against the losing party. Finchum v. Ford Motor Co., 57 F.3d 526,

534 (7th Cir. 1995). The court finds that apart from GEA’s late fees (discussed

below), the incidental costs that the defendants incurred are reasonable and

recoverable.




                                         6
   F. Late fee

      District courts in this circuit have declined to include late fees in an award

of costs. See Borom v. Town of Merrillville, 857 F. Supp. 2d 785, 790 (N.D. Ind.

2012); Youngman v. Kouri, No. 16-cv-1005, 2018 U.S. Dist. LEXIS 134235, at

*4 (C.D. Ill. Aug. 9, 2018). GEA has offered no explanation for the late fees, and

the court finds that the late fees aren’t reasonable. The court won’t tax them

against the plaintiffs.



   G. Video Depositions

      CleanTech and GreenShift object to the taxation of costs for video

depositions. As a preliminary matter, ICM argues that the plaintiffs waived their

objection to the cost of video depositions by failing to object at the time of the

depositions. ICM cites Bryant v. Trexler Trucking, Inc., Civil Action No. 4:11-cv-

02254-RBH, 2013 U.S. Dist. LEXIS 68831, at *9 (D.S.C. May 15, 2013) and

Massey, Inc. v. Moe's Sw. Grill, LLC, No. 1:07-CV-00741-RWS, 2015 U.S. Dist.

LEXIS 135236, at *10 (N.D. Ga. Oct. 5, 2015) to support its assertion. Both cases

are based on Morrison v. Reichhold Chems., 97 F.3d 460, 465 (11th Cir. 1996),

in which the court determined that an award of costs for a video deposition was

appropriate when the other party didn’t object to the video deposition at the time,

but the analysis didn’t end there. The court continued, “[w]e must decide

whether the copies of the videos obtained by Reichhold were ‘necessarily

obtained for use in the case.’” Id. (citing 28 U.S.C. § 1920(2)). Based on this

reasoning, CleanTech and GreenShift didn’t waive their objection that video


                                         7
depositions weren’t reasonable and necessary by not objecting at the time of the

depositions.

      ICM also argues that video depositions are always reasonable and

necessary in patent cases. Courts in this circuit appraise on a case by case basis

whether video depositions were reasonable and necessary in patent cases, and

several have not awarded costs for video depositions in patent cases. See e.g.,

Cascades Comput. Innovation, LLC v. Samsung Elecs. Co., No. 11 C 4574, 2016

U.S. Dist. LEXIS 18324, at *12 (N.D. Ill. Feb. 16, 2016); Chi. Bd. Options Exch.,

Inc. v. Int'l Sec. Exch., LLC, No. 07 CV 623, 2014 U.S. Dist. LEXIS 4701, at *14-

15 (N.D. Ill. Jan. 14, 2014); Endotach LLC v. Cook Med. LLC, No. 1:13-cv-01135-

LJM-DKL, 2016 U.S. Dist. LEXIS 30712, at *8 (S.D. Ind. Mar. 10, 2016). The

court must decide whether the video depositions in this case were reasonable

and necessary.

      CleanTech and GreenShift argue that the defendants didn’t demonstrate

that the video depositions were reasonable or necessary. As the defendants note,

the court can award costs for both video depositions and transcripts if

reasonable and necessary. Little v. Mitsubishi Mortors N. Am., Inc, 514 F.3d 699,

702 (7th Circ. 2008). “A prevailing party may establish the reasonableness of

obtaining a videotaped deposition if there is an uncertainty of whether the

witness will appear for trial.” Artunduaga v. Univ. of Chi. Med. Ctr., No. 12 C

8733, 2017 U.S. Dist. LEXIS 56350, at *6 (N.D. Ill. Apr. 13, 2017).

      Some of the defendants argue that it was reasonable and necessary to

obtain copies of the video for video depositions that were noticed by the plaintiffs.


                                         8
The court doesn’t agree. While it was necessary for the defendants to know what

was said at the deposition, a video copy wasn’t necessary. Two defendants,

Iroquois Bio-Energy and Al-Corn Clean Fuel, provided an argument that there

was sufficient uncertainty that David Cantrell would be available for trial

because of issues with his health. The court agrees that Mr. Cantrell’s health

issues made it reasonable and necessary for the defendants to obtain copies of

his video deposition, and will award the cost to Iroquois Bio-Energy and Al-Corn

Clean Fuel. Al-Corn Clean Fuel also generally asserts that David Winsness, Greg

Barlage, Kevin Kreisler, Jay Sommers, and Jerry Dyer might not have made

themselves available to testify because they weren’t parties or were adverse

expert witnesses, and that a video deposition was thus reasonable and

necessary. The court doesn’t agree that the mere fact that the witnesses weren’t

parties or were adverse expert witnesses made these video depositions

reasonable and necessary. Since Al-Corn provided no additional reasons to

anticipate the witnesses’ unavailability at trial, the court won’t tax plaintiffs for

the video depositions.

      Lincolnway argues that it should recover costs for all video depositions

because some of the deponents were outside the court’s subpoena power. A party

is not entitled to costs for video depositions simply because the deponents are

outside the court’s subpoena power, and courts in the circuit have frequently

refused to tax their costs against a losing party. See, e.g. Chi. Bd. Options Exch.,

Inc. v. Int'l Sec. Exch., No. 07 C 623, 2014 U.S. Dist. LEXIS 4701, 2014 WL

125937, at *4 (N.D. Ill. Jan. 14, 2014); Trading Techs. Int'l Inc. v. eSpeed, Inc.,


                                         9
750 F. Supp. 2d 962, 976 (N.D. Ill. 2010); Clearlamp, LLC v. LKQ Corp., No. 12

C 2533, 2016 U.S. Dist. LEXIS 164705, at *8 (N.D. Ill. Nov. 29, 2016); Life Plans,

Inc. v. Sec. Life of Denver Ins. Co., 52 F. Supp. 3d 893, 898 (N.D. Ill. 2014).

Lincolnway provided additional support as to why Thomas Czartoski and Neal

Hammond might be unavailable: they were nonparties who were also outside of

the court’s subpoena power. Given that combination, the court agrees that it was

reasonable and necessary for Lincolnway to obtain copies of the video deposition

of Mr. Czartoski and Hammond, so it will tax their costs.



                   III.   Service of Summons and Subpoenas

      CleanTech and GreenShift assert that the recovery of cost for service of

summons and subpoenas should be limited to what would have been expended

if the U.S. Marshals Service effectuated the process. Some defendants argue that

the use of a private server was reasonable and necessary, but the law in this

circuit is clear. When the prevailing party used a private process server, the party

may only be awarded costs measured by the marshal’s fees. Collins v. Gorman,

96 F.3d 1057, 1060 (7th Cir. 1996). The court reduces each of the defendants’

requested fees for service of process to the fees which the Marshal service would

have charged. The Marshal’s charge is set by regulation at $65 per hour plus

travel costs and any other out of pocket expenses. Where the defendants provide

no information beyond the summons or subpoenas served, the court will tax the

plaintiffs only $65 per service or the actual cost, whichever is lower.




                                        10
                        IV.   Exemplification and Copying

        CleanTech and GreenShift argue that the court shouldn’t award several

defendants any printing costs because they didn’t make a showing as to what

the reproductions were for and why they were reasonable and necessary. The

prevailing party is “not required to submit a bill of costs containing a description

so detailed as to make it impossible economically to recover photocopying cost.”

Northbrook Excess & Surplus Ins. Co. v. Procter & Gamble Co., 924 F.2d 633,

643 (7th Cir. 1991). Instead, the party must “provide the best breakdown

obtainable from retained records.” Id.

        CleanTech and GreenShift argue that GEA Mechanical Equipment,

Bushmill Ethanol, Chippewa Valley Ethanol Company, and United Wisconsin

Grain Producers shouldn’t recover cost for copying. Those defendants have

provided some details, such as number of pages and the charge, but their

submission doesn’t describe what was copied nor are the documents identified

elsewhere in the bill of costs. As a result, the court can’t determine whether the

copies were necessary for use in this matter, and the court won’t award their

cost.

        CleanTech and GreenShift also argue that Al-Corn’s recovery of costs for

copying should be limited to one set of copies. They contend that Al-Corn hasn’t

shown that the twelve-copy sets weren’t made solely for the convenience of

counsel. Al-Corn counters that the copies were used at the deposition of two of

the plaintiffs’ witnesses, and that twelve sets were needed to provide a copy to

the witnesses and the counsel present for the deposition. The court agrees with


                                         11
Al-Corn that the twelve sets were necessary and reasonable, and will tax their

cost to the plaintiffs.

       CleanTech and GreenShift argue that Lincolnway Energy shouldn’t recover

the $78.49 spent on black and white blow backs. Lincolnway doesn’t explain the

content or purpose of the blow backs, so the court won’t tax them against the

plaintiffs.

       CleanTech and GreenShift argue that Heartland Corn Products shouldn’t

recover $358.61 in copying costs. One invoice in the bill of costs identifies the

documents copied as copies of articles of incorporation. Those copies were

reasonably necessary for use in this matter and the court will award their cost.

The other invoices don’t identify what was copied nor are the documents

identified elsewhere in the bill of costs. As a result, the court can’t determine

whether the copies were necessary for use in this matter, and the court won’t

award their cost.

       CleanTech and GreenShift argue that Lincolnway Energy shouldn’t recover

$743.34 in exemplification and copying costs. Lincolnway Energy attached an

invoice to the bill of costs that attributes the expense to production of discovery.

The court finds that the cost is reasonably necessary for use in this matter and

will tax it against the plaintiff.

       CleanTech and GreenShift object to an award for Iroquois Bio-Energy’s

exemplification material. Iroquois spent $551.05 to produce a poster for the

Markman hearing and laminated and mounted posters to be used at trial. The




                                        12
court finds that those expenses were reasonable and necessary given the

complexity of the case.



                                V.    Witness fees

      CleanTech and GreenShift object to an award for witness travel expenses

to ICM because ICM hasn’t provided any documentation for those expenses. ICM

responds that the travel expenses are reasonable. The award of costs for witness

fees under § 1920 is controlled by 28 U.S.C. § 1821. In addition to a daily witness

fee, § 1821(c)(2) allows for a travel allowance that equals the mileage allowed

under Administrator of General Services regulation. The current rate per mile is

$0.58.      (https://www.gsa.gov/travel/plan-book/transportation-airfare-pov-

etc/privately-owned-vehicle-pov-mileage-reimbursement-rates)(accessed           on

December 19, 2019). The court is entitled to accept the prevailing party’s

representation that it has complied with the statute in its calculation, SK Hand

Tool Corp. v. Dresser Indus., Inc., 852 F.2d 936, 944 (7th Cir. 1988), but ICM

provided the miles traveled for one witness- David Cantrell. Mr. Cantrell travelled

55 miles round trip, and ICM paid him $63.26 in mileage. This works out to a

rate of $1.15 per mile, which is almost twice the allowable rate. Based on this

calculation, the court will reduce the award of mileage costs to 1/1.98 of ICM’s

request.




                                        13
                     VI.     Electronic Records and research

      Iroquois Bio-Energy maintains that it should be able to recover costs for

searches of electronic records and legal research. Fees for searching electronic

records and for research aren’t recoverable under § 1920, but must be sought in

a motion for attorneys fees. Haroco, Inc. v. Am. Nat'l Bank & Tr. Co., 38 F.3d

1429, 1440-1441 (7th Cir. 1994). The court won’t tax these costs against the

plaintiffs under § 1920.



                      VII.    Postage and conference calls

      Iroquois Bio-Energy maintains that it should be able to recover costs for

Federal Express charges and conference calls. Costs for Federal Express charges

and conference calls aren’t recoverable under § 1920. Wahl v. Carrier Mfg. Co.,

511 F.2d 209, 217 (7th Cir. 1975). The court won’t tax these costs against the

plaintiffs under § 1920.



                                  VIII.   Awards

      The following charts summarize the result of each of the plaintiffs’

objections to the defendants’ bills of cost, total reduction, and award.



Aemetis Advanced Fuels Keyes, Inc
 Objection                        Response           Ruling
 Video deposition of Kevin Howes Withdrawn           Reduce by $592.50
 Deposition    transcripts    for Contested          Tax in full
 Charlie O’Brien
 E-discovery services             Agreed             Reduce by $1,030.85
 Research                         Withdrawn          Reduce by $206.77

                                          14
Mediation                           Withdrawn         Reduce by $257.49
Travel and accommodation            Withdrawn         Reduce by $1504.55
                                    Total reduction   $3,592.16
                                    Total award       $1,896.21


Aemetis, Inc
Objection                           Response          Ruling
Deposition transcript of Kevin      Withdrawn         Reduce by $902.65
Howes
Deposition    transcripts    for    Contested         Reduce by $130.17
Charlie O’Brien
Deposition transcript of Andrew     Contested         Reduce by $258.55
Dorisio
Video deposition of Todd Waltz      Withdrawn         Reduce by   $275
E-discovery services                Contested         Reduce by   $1,030.85
Pacer fees                          Withdrawn         Reduce by   $452.10
Research                            Withdrawn         Reduce by   $3,466.26
Mediation                           Withdrawn         Reduce by   $284.53
Phone conference                    Withdrawn         Reduce by   $379.63
Travel and accommodation            Withdrawn         Reduce by   $1740.33
                                    Total reduction   $8,531.35
                                    Total Award       $2,306.87


Homeland Energy Solutions, LLC
 Objection                          Response          Ruling
 Video deposition of Kevin          Withdrawn         Reduce by $592.50
 Howes
 Deposition    transcripts    for   Contested         Award in full
 Charlie O’Brien
 Deposition transcript of Andrew    Contested         Award in full
 Dorisio
 E-discovery services               Contested         Reduce by   $371
 Pacer fees                         Withdrawn         Reduce by   $48.00
 Research                           Withdrawn         Reduce by   $3,335.45
 Mediation                          Withdrawn         Reduce by   $306.91
 Phone conference                   Withdrawn         Reduce by   $377.76
 Travel and accommodation           Withdrawn         Reduce by   $747.48
                                    Total reduction   $5,779.10
                                    Total Award       $2,078.32




                                        15
GEA Mechanical Equipment US,       Inc.
 Objection                          Response         Ruling
 Service    of   summons      or    Contested        Reduce by $772.26
 subpoena
 No costs for depo transcripts/    Contested         Reduce by $29,885.53
 reduced to $3.65 per page for
 original and $0.90 per page for
 certified
 Services    ordered   for  the    Contested         Reduce by $400.35
 convenience of counsel
 Video depos                       Contested         Reduce by $23,016
 Printing                          Contested         Reduce by $2,778
                                   Total reduction   $56,852.14
                                   Total Award       $31,920.07


Al-Corn Clean Fuel, LLC
Objection                          Response          Ruling
Service    of   summons      or    Contested         Reduce by $186.26
subpoena
No costs for depo transcripts/     Contested         Reduce by $35,194.58
reduced to $3.65 per page for
original and $0.90 per page for
certified
Video depos                        Contested         Reduce by $16,988

Printing                           Contested         Tax in full
                                   Total reduction   $54,176.97
                                   Total Award       $14,763.89


Blue Flint Ethanol LLC
Objection                          Response          Ruling
Service    of   summons      or    Contested         Reduce by $590
subpoena
No costs for depo transcripts/     Contested         Reduce by $29,539.57
reduced to $3.65 per page for
original and $0.90 per page for
certified
Video depos                        Contested         Reduce by $9,145
Printing                           Agreed            Reduce by $3,475.99
                                   Total reduction   $42,750.56
                                   Total Award       $9,408.73


                                        16
Heartland Corn Products, LLC
 Objection                         Response          Ruling
 Service    of   summons      or   Contested         Reduce by $60.75
 subpoena
 No costs for depo transcripts/    Contested         Reduce by $3,217.08
 reduced to $3.65 per page for
 original and $0.90 per page for
 certified
 Video depos                       Contested         Reduce by $2,573.77

Printing                           Partially         Reduce by $3,276.55
                                   Agreed,
                                   partially
                                   Contested
                                   Total reduction   $9,128.15
                                   Total Award       $6,601.9


Bushmill Ethanol, Inc.
 Objection                         Response          Ruling
 Service    of   summons      or   Contest           Reduce by $60.75
 subpoena
 No costs for depo transcripts/    Contest           Reduce by $8,826.38
 reduced to $3.65 per page for
 original and $0.90 per page for
 certified
 Video depos                       Contested         Reduce by $2,573.77
 Printing                          Partially         Reduce by $948.08
                                   Agreed,
                                   partially
                                   Contested
                                   Total reduction   $12,408.98
                                   Total Award       $2,896.13


Chippewa Valley Ethanol Co. LLP
 Objection                       Response            Ruling
 Service    of   summons      or Contested           Reduce by $60.75
 subpoena
 No costs for depo transcripts/ Contested            Reduce by $8,971.78
 reduced to $3.65 per page for
 original and $0.90 per page for
 certified
 Video depos                     Contested           Reduce by $2,573.77

                                       17
Printing                          Partially         Reduce by $1,378.43
                                  Agreed,
                                  partially
                                  Contested
                                  Total reduction   $12,984.73
                                  Total Award       $2,923.13


United Wisconsin Grain Producers LLC
 Objection                       Response           Ruling
 Service    of   summons      or Contested          Reduce by $60.75
 subpoena
 No costs for depo transcripts/ Contested           Reduce by $8,944.29
 reduced to $3.65 per page for
 original and $0.90 per page for
 certified
 Video depos                     Contested          Reduce by $3,091.27

Printing                          Partially         Reduce by $1,378.43
                                  Agreed,
                                  partially
                                  Contested
                                  Total reduction   $13,474.74
                                  Total Award       $2,722.65


ICM, Inc.
 Objection                        Response          Ruling
Service    of  summons        or Contested          Reduce by $1,110
subpoena
Costs incidental to depositions Contested           Award in full

No costs for depo transcripts/    Contested         Reduce by $55,242.35
reduced to $3.65 per page for
original and $0.90 per page for
certified
Video depos                       Contested         Reduce by $33,033.50
Witness fees                      Contested         Reduce by $46.44
Printing                          Agree             Reduce by $23,424.25
                                  Total reduction   $111,745.62
                                  Total Award       $87,923.26


                                      18
Lincolnway Energy, LLC
 Objection                         Response           Ruling
 No costs for depo transcripts/    Contested          Reduce by $38,808.83
 reduced to $3.65 per page for
 original and $0.90 per page for
 certified
 Video depos                       Contested          Reduce by $16,292.45
 Printing                          Partially agree,   Reduce by $1,790.30
                                   partially
                                   Contested
                                   Total reduction    $56,891.58
                                   Total Award        $19,254.85


Iroquois Bio-Energy Company, Inc.
 Objection                       Response             Ruling
 No costs for depo transcripts/ Contested             Reduce by $36,086.67
 reduced to $3.65 per page for
 original and $0.90 per page for
 certified
 Video depos                     Contested            Reduce by $18,796.13
 Exemplification                 Contested            Award in full
 Electronic records and legal Contested               Reduce by $4,922.02
 research
 Postage and conference calls    Contested            Reduce by $7,217.72
                                 Total reduction      $67,022.54
                                 Total Award          $14,021.20


Pacific Ethanol, Inc
 Objection                  Response                  Ruling
 Deposition transcripts for Contested                 Award in full
 Charlie O’Brien
 E-discovery services       Agree                     Reduce by $14,872.25
 Pacer fees                 Withdrawn                 Reduce by $209.90
 Research                   Withdrawn                 Reduce by $5,143.90
 Fees to the clerk          Withdrawn                 Reduce by $20
 Mediation                  Withdrawn                 Reduce by $518.64
 Phone conference           Withdrawn                 Reduce by $379.63
 Travel and accommodation   Withdrawn                 Reduce by $872.60
                            Total reduction           $22,016.92
                            Total Award               $30,034.31



                                       19
Pacific Ethanol Stockton, LLC
 Objection                       Response          Ruling
 Deposition transcripts for      Contested         Award in full
 Charlie O’Brien
 Deposition transcripts for      Contested         Award in full
 Andrew Dorisio
 Pacer fees                      Withdrawn         Reduce by   $31.30
 Research                        Withdrawn         Reduce by   $1,121.41
 Mediation                       Withdrawn         Reduce by   $302.23
 Phone conference                Withdrawn         Reduce by   $377.75
 Travel and accommodation        Withdrawn         Reduce by   $2,190.07
                                 Total reduction   $4,022.76
                                 Total Award       $1,516.71

      SO ORDERED

      ENTERED: January 15, 2020


                                      /s/ Robert L. Miller, Jr.
                                     Judge, United States District Court

Distribution:

All Electronically Registered Counsel of Record




                                      20
